Citation Nr: 1413879	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  08-28 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during the Veteran's active duty service or for many years thereafter, and is not otherwise related to such service.

2.  Tinnitus was not manifested during the Veteran's active duty service or for many years thereafter, and is not otherwise related to such service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).  The duty to notify was satisfied in a December 2006 letter to the Veteran. 

The duty to assist has also been satisfied.  The Veteran's service treatment records, VA medical records and lay statement from the Veteran are in the claims file and were reviewed in connection with his claims.  The Veteran has not identified any additional outstanding evidence in these matters that could be used to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.

In November 2007, the Veteran was afforded a VA audiological examination.  The VA examination was adequate, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered a well-supported opinion based on consideration of the full history of the Veteran's claimed disorders.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  Service Connection 

The Veteran claims that he is entitled to service connection because bilateral hearing loss and tinnitus were incurred as a result of acoustic trauma during service.  

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the disease identity is established, an evidentiary showing of continuity of symptomatology is required only where the condition noted in service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Additionally, chronic diseases such as sensorineural hearing loss ("organic diseases of the nervous system") may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 160 (1993).  The thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Id. at 157.  For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, any audiometric results listed under the ASA standards must be converted to ISO-ANSI standards.

The Board has conducted a careful review of the record, and concludes that the weight of the evidence of record shows that the Veteran's diagnosed hearing loss and tinnitus were each less likely than not due to any noise exposure in service.

The Veteran's DD-214 shows that his military occupational specialty (MOS) was a vehicle repairman and that he was a rifle expert.  He has stated that he was exposed to acoustic trauma during active duty service from gunfire and vehicle noise.  The Veteran is competent to describe the nature and extent of his in-service noise exposure.  Thus, based on the foregoing, the Board finds that the Veteran indeed had noise exposure during service.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Veteran's July 1966 pre-induction examination revealed clinically normal hearing at entrance, with audiometric results as follows (the ASA results are adjusted to the modern ISO standard, the results of which are listed in parentheses):




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
--
15 (20)
LEFT
0 (15)
0 (10)
0 (10)
--
10 (15)

His July 1969 separation examination again revealed clinically normal hearing at the time of his separation from active duty, with the following audiometric results:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
--
15
LEFT
10
10
10
--
15

The remainder of the record contains no evidence that the Veteran was diagnosed with bilateral hearing loss or tinnitus during active service.  The Veteran's service records fail to show that the onset of bilateral hearing loss or tinnitus occurred during service or that the Veteran ever complained of or sought medical treatment for his hearing.  Following his separation from service, there are no medical records in the claims file mentioning any hearing problems or complaints of tinnitus until June 2007.

The Board finds that although the Veteran was exposed to noise during service, the more persuasive evidence affirmatively shows that he did not experience symptoms of hearing loss or tinnitus during service.  Moreover, the evidence does not show that a hearing loss disability manifested to a compensable degree within one year after service separation.  See 38 C.F.R. §§ 3.307, 3.309, 3.385.

VA treatment records note that the Veteran is presently diagnosed with bilateral sensorineural hearing loss and tinnitus.  A June 2007 VA treatment record, for instance, notes that the Veteran was seen for a comprehensive audiological evaluation where he reported a history of excessive noise exposure during his military career, as well as occupational noise exposure as a welder in a fabrication shop.  He was diagnosed with bilateral sensorineural hearing loss and was scheduled to return to the clinic for a fitting of hearing aids.  This medical record, however, makes no mention of how long the Veteran had experienced such symptoms or whether his hearing problems were related to active duty service.

The Veteran was afforded a VA audiological examination in November 2007, where he was diagnosed with bilateral sensorineural hearing loss. However, the examiner opined that the Veteran's hearing loss and tinnitus were both less likely than not caused by or a result of noise exposure during active duty.  In support of her conclusion, the examiner observed that the Veteran's hearing was within normal limits on both entrance and discharge from service and there was no significant threshold shift noted in his records.  Further, the Veteran reported not noticing symptoms of hearing loss and tinnitus until 20 years prior to the VA examination, which was many years after he was discharged from service.  The examiner stated that any such hearing loss or tinnitus following discharge from the service cannot be attributed to military noise exposure, because once away from those loud noises, hearing and tinnitus does not continue to get worse. 

The only other evidence supporting the Veteran's contention that his bilateral hearing loss was the result of in-service noise exposure comes from his own lay statements.

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  While the Veteran is competent to provide testimony as to the symptoms of his ears and hearing, since he is not a medical professional, he is not competent to state that the underlying pathology of hearing loss had its onset during service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Further, the Board finds the Veteran's statements regarding the onset of symptoms of his hearing loss and tinnitus not to be credible given the inconsistent statements he has provided in support of his claims.  The Veteran wrote in his December 2006 formal claim (VA Form 21-526) that his bilateral hearing loss and tinnitus began in 1969.  Yet, he stated during his November 2007 VA examination that he first began noticing symptoms about 20 years prior to the examination, which the Board notes is about 18 years following separation from active duty service.  Accordingly, the Board finds that the Veteran's statements maintaining that the onset of symptoms began during service are not credible, and thus, are afforded little to no probative weight.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board finds that the medical evidence of record, namely the November 2007 VA examiner's negative nexus opinion and the Veteran's July 1969 separation examination reflecting normal hearing at discharge, weighs against the Veteran's claims seeking service connection for hearing loss and tinnitus.  The totality of the evidence simply fails to show that the onset of any current bilateral hearing loss or tinnitus occurred during the Veteran's service.

As a chronic condition, hearing loss would be entitled to presumptive service connection if the disease became manifest to a degree of ten percent or more within one year of separation.  38 C.F.R. §§ 3.307, 3.309.  In this case, the evidence of record does not include audiometric examination results from within one year of the Veteran's separation.  As such, the Board has no basis upon which to determine that the Veteran had bilateral hearing loss within one year of his separation.  Therefore, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307(a)(3).

Additionally, the evidence in this case has demonstrated neither in-service chronicity nor post-service continuity of symptomatology of hearing loss.  38 C.F.R. § 3.303(b).  Service treatment records do not establish a combination of manifestations sufficient to identify the disease entity of sensorineural hearing loss.  There is no diagnosis of hearing loss during service.  

The probative evidence of record also does not establish continuity of symptomatology for bilateral hearing loss in lieu of medical nexus.  As noted above, the Veteran's separation examination and the accompanying Report of Medical History did not include any complaints related to his hearing.  Had the Veteran suffered significant acoustic trauma, notation of hearing problems would have been expected in his service treatment records, and the Board therefore considers his separation examination to raise questions as to the credibility of the Veteran's assertions in connection with the current claim.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist). 

The Board also notes that there is an absence of documentation regarding the presence of any hearing loss for many years following service, and that this also weighs against the credibility of the Veteran's assertions.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, the Board notes that the Veteran's separation examination clearly indicates that his hearing was normal at the time of his separation from service.  In light of these factors, any current statements to the effect that he has had hearing loss since service, while competent, are not deemed to be credible.

Based on the totality of the record, the Board concludes that the preponderance of the evidence weighs against the Veteran's claims seeking service connection for bilateral hearing loss and tinnitus.  As the preponderance of the evidence is against these issues, the benefit-of-the-doubt rule does not apply, and the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus are both denied.  See 38 U.S.C.A §5107.

 
ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


